Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2004

USA v. Mora-Santana
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4120




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Mora-Santana" (2004). 2004 Decisions. Paper 681.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/681


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                         No. 03-4120


               UNITED STATES OF AMERICA

                              v.

               JUANITO MORA-SANTANA
                        a/k/a
              ERNESTO ACEVEDO PETRAZA

                     Juanito Mora-Santana,
                                    Appellant


APPEAL FROM THE DISTRICT COURT OF THE VIRGIN ISLANDS
                   D.C. Crim. No. 03-cr-00115
        District Judge: The Honorable Thomas K. Moore


           Submitted Under Third Circuit LAR 34.1(a)
                         May 7, 2004


      Before: BARRY, AM BRO, and SMITH, Circuit Judges


                 (Opinion Filed May 25, 2004)


                          OPINION
BARRY, Circuit Judge

         Juanito Mora-Santana, a native of the Dominican Republic, presented a fake

Puerto Rican birth certificate to a United States immigration inspector at the Cyril E. King

airport in St. Thomas, U.S. Virgin Islands. Following a bench trial, he was convicted of a

violation of 18 U.S.C. § 1001 for having made a false claim of United States citizenship.1

He now appeals. The District Court had jurisdiction under 48 U.S.C. § 1612, and we

have jurisdiction under 28 U.S.C. § 1291. We will affirm.

                                        I. Background

         On July 3, 2003, Mora-Santana waited in line for twenty minutes at a Department

of Homeland Security (“D.H.S.”) “customs and border protection” checkpoint at the St.

Thomas airport. A D.H.S. inspector, Inspector Ortiz, observed Mora-Santana as he

proceeded through the line, and noticed that he seemed “nervous.” Inspector Ortiz was



  1
      18 U.S.C. § 1001 provides in relevant part:

         (a) Except as otherwise provided in this section, whoever, in any matter
         within the jurisdiction of the executive, legislative, or judicial branch of the
         Government of the United States, knowingly and willfully–
                (1) falsifies, conceals, or covers up by any trick, scheme, or device a
                material fact;
                (2) makes any materially false, fictitious, or fraudulent statement or
                representation; or
                (3) makes or uses any false writing or document knowing the same
                to contain any materially false, fictitious, or fraudulent statement or
                entry;
         shall be fined under this title or imprisoned not more than 5 years, or both.

18 U.S.C. § 1001.

                                                2
occupied with other matters when Mora-Santana reached the front of the line, and another

immigration official conducted the inspection. Mora-Santana presented proof of

citizenship, and was waived through the checkpoint. A short time later, Inspector Ortiz

asked the official who had processed Mora-Santana what proof of citizenship he had

presented. The official could not recall. As a result, Ortiz went looking for Mora-

Santana and found him at the Transportation Security Administration (“T.S.A.”) metal

detector and security checkpoint.

       Ortiz questioned Mora-Santana and asked to see his proof of citizenship. Mora-

Santana produced a voter registration card and a Puerto Rican birth certificate. Ortiz,

Puerto Rican by birth, suspected that the birth certificate was fraudulent. He asked Mora-

Santana three questions about Puerto Rico. Mora-Santana only knew the answer to one.

Mora-Santana thereafter admitted that the documents were fraudulent, and that he was a

native of the Dominican Republic. Based in large part on this admission, Mora-Santana

was convicted of violating 18 U.S.C. § 1001.

                                       II. Analysis

       Mora-Santana argues that the D.H.S. checkpoint, which combines the tasks of

immigration and customs control, functions as a generalized crime control tool, which, he

asserts, is prohibited under Indianapolis v. Edmond, 531 U.S. 32 (2000). He also argues

that, by detaining him a second time (at the metal detector) without reasonable suspicion,

the government engaged in a roving detention in a border area, which is precluded by



                                             3
United States v. Brignoni-Ponce, 422 U.S. 873 (1975).2 The facts of this case are not in

dispute. W e exercise plenary review over Mora-Santana’s legal arguments. United States

v. Givan, 320 F.3d 452, 458 (3d Cir. 2003).

A.       Immigration and Customs

         We review checkpoint searches by “applying [a] balancing test, ‘weigh[ing] the

public interest against the Fourth Amendment interest of the individual.’” United States

v. Pollard, 326 F.3d 397, 411 (3d Cir. 2003) (quoting United States v. Martinez-Fuerte,

428 U.S. 543, 554 (1976)). See also United States v. Hyde, 37 F.3d 116, 122 (3d Cir.

1994) (balancing the intrusion on the individual’s Fourth Amendment interests against the

degree to which routine customs searches promote legitimate governmental interests).

         The checkpoint at issue in this case is a border checkpoint.3 “It is axiomatic that


     2
    Mora-Santana asserts that the twenty minutes he spent waiting in line before reaching
the checkpoint constitutes an illegal seizure. This contention is utterly without merit.
Waiting in line at a customs and immigration checkpoint may be an inconvenience, but it
emphatically is not a seizure. Even if it were a seizure, however, twenty minutes would
not have been unreasonable. See United States v. Flores-Montano, 124 S. Ct. 1582, 1587
(2004) (“We think it clear that delays of one to two hours at international borders are to
be expected.”).
     3
    There is no question under this Court’s precedent that the territorial border between
the U.S. Virgin Islands and the United States is treated the same as an international border
for the purposes of Fourth Amendment scrutiny. See Hyde, 37 F.3d at 122. (“we
perceive the interest of the United States in warrantless searches without probable cause
at this ‘internal’ border to be little different from its interest in such searches at its
international borders”). And while Hyde addressed only the government’s interest in
establishing customs checkpoints, we recently explained that the nature of the checkpoint,
i.e., whether customs or immigration, does not alter our analysis. Pollard, 326 F.3d at
414 (“the Government clearly has as great an interest in interdicting aliens as it does in
regulating customs”).

                                               4
the United States, as sovereign, has the inherent authority to protect, and a paramount

interest in protecting, its territorial integrity.” Flores-Montano, 124 S. Ct. at 1586.

Accordingly, “searches made at the border, pursuant to the longstanding right of the

sovereign to protect itself by stopping and examining persons and property crossing into

this country, are reasonable simply by virtue of the fact that they occur at the border.”

United States v. Ramsey, 431 U.S. 606, 616 (1976). See Flores-Montano, 124 S. Ct. at

1585 (quoting Ramsey with approval).

       In Hyde we upheld the constitutionality of suspicionless, customs checkpoints at

the airports in the Virgin Islands, Hyde, 37 F.3d at 123, and in Pollard we upheld the

constitutionality of suspicionless, immigration checkpoints at those same airports.

Pollard, 326 F.3d at 413. We need not repeat our analyses here. Nor need we devote

much attention to Mora-Santana’s argument that combining two legal checkpoints –

immigration and customs – into one checkpoint somehow renders that checkpoint illegal.

       Mora-Santana relies on Edmond in support of his argument, but we find Edmond

inapposite. In Edmond, the Supreme Court invalidated searches conducted by the City of

Indianapolis at suspicionless, drug-interdiction checkpoints within the United States. The

Court declined “to suspend the usual requirement of individualized suspicion where the

police seek to employ a checkpoint primarily for the ordinary enterprise of investigating

crimes.” Edmond, 531 U.S. at 44. Border checkpoints, however, are not implicated by

this holding, and the Court recognized as much: “It goes without saying that our holding



                                              5
today does nothing to alter the constitutional status of . . . border checkpoints[.]” Edmond,

531 U.S. at 47. See also United States v. Montoya De Hernandez, 473 U.S. 531, 538

(1985) (“Consistent[ ] . . . with Congress’ power to protect the Nation by stopping and

examining persons entering this country, the Fourth Amendment’s balance of

reasonableness is qualitatively different at the international border than in the interior.”).

       If anything, the combination of customs and immigration functions into a single

checkpoint lessens the intrusion upon individuals by subjecting them to one, rather than

two, “seizures” and potential searches. And the combination of customs and immigration

functions can in no way be said to indicate any diminishing of the government’s interest

in border control. Cf. Pollard, 326 F.3d at 414 (“Although there are differences between

customs interests and immigration interests, we see no reason why the balancing test

would yield different results when applied to [either].”). Accordingly, the dual-function

immigration and customs checkpoint at the St. Thomas airport is unquestionably proper.

B.     Roving Checkpoint

       Mora-Santana also argues that because he made it through the initial immigration

screening at the D.H.S. checkpoint, the government forfeited its right to conduct a

second, suspicionless seizure– as Inspector Ortiz did–at the T.S.A. security checkpoint.

This, he concludes, was an impermissible roving detention. The government, on the other

hand, classifies what happened as having occurred at a fixed checkpoint and, thus,

reasonable suspicion was not required and the conviction must stand.



                                               6
       “As with other categories of police action subject to Fourth Amendment

constraints, the reasonableness of such seizures depends on a balance between the public

interest and the individual’s right to personal security free from arbitrary interference by

law officers.” Brignoni-Ponce, 422 U.S. at 878. In Brignoni-Ponce, the Court evaluated

the legitimacy of suspicionless seizures of motorists within 100 miles of the United States

border. Ultimately, the Court was “unwilling to let the Border Patrol dispense entirely

with the requirement that officers must have a reasonable suspicion to justify roving-

patrol stops.” Id. at 882. The Court rejected the government’s efforts to vest unlimited

discretion in the Border Patrol to rove without warning or guidelines within a 200,000

square mile area; the Fourth Amendment interests of individuals would be unduly

compromised if “Border Patrol officers could stop motorists at random for questioning,

day or night, anywhere within 100 air miles of the 2,000-mile border, on a city street, a

busy highway, or a desert road, without any reason to suspect that they have violated any

law.” Id. at 883.

       This case presents a very different scenario than that considered by the Court in

Brignoni-Ponce, the case on which Mora-Santana primarily relies. In Brignoni-Ponce,

the Court contemplated the specter of erratic and arbitrary government patrols invading

the innocent and private routines of daily life in any of the numerous towns and cities

near the United States border. Here, we consider the much more focused and open efforts

of the government to monitor and protect a discrete, international, transportation hub and



                                              7
port of entry, the St. Thomas airport. The government’s valid interests–in immigration

and in customs–are extremely high and the privacy expectations of travelers at the airport

are extremely low. Indeed, it is eminently reasonable for all air travelers to expect to be

subject to routine questioning for immigration, customs, and security purposes. As the

Supreme Court has on many occasions explained, “not only is the expectation of privacy

less at the border than in the interior, the Fourth Amendment balance between the

interests of the Government and the privacy right of the individual is also struck much

more favorably to the Government at the border.” Montoya De Hernandez, 473 U.S. at

539-540 (citations omitted). This is particularly so, we believe, at international airports.

       It is, of course, true that Inspector Ortiz’s questioning of Mora-Santana at the

T.S.A. security checkpoint did not occur at the precise location at which D.H.S. routinely

interrogates travelers. What is also true, however, is that the brief interrogation of Mora-

Santana in the airport, in the general area in which immigration, customs, and security

screening occurs, was entirely reasonable and did not transgress the Fourth Amendment.

We reject Mora-Santana’s suggestion that once a traveler goes through an initial

screening, the government is precluded from immediately acting to rectify any mistake or

clear up any uncertainty.

                                      III. Conclusion

       The Fourth Amendment protects individuals from unreasonable searches and

seizures. For the reasons explained above, the seizure of Mora-Santana was reasonable.



                                              8
The judgment of the District Court will be affirmed.




                                            9